Citation Nr: 0614875	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-20 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected residuals of prostate 
cancer and surgery.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1967 to 
March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for depression, to 
include as secondary to residuals of prostate cancer and 
surgery.


FINDINGS OF FACT

The competent medical evidence of record does not show a 
present depression diagnosis.


CONCLUSION OF LAW

Depression is not proximately due to or a result of a 
service-connected disease or injury; nor was it incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a September 2002 VA letter, 
prior to the March 2003 rating decision.  The veteran was 
notified of the evidence necessary to substantiate a service 
connection claim for depression as a result of prostate 
cancer.  The RO also notified the veteran of the 
responsibilities of VA and the veteran in developing the 
record.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to notify VA of any 
other medical evidence or lay statements so that VA could 
help by getting that evidence.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
September 2002 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

The Board also notes that the September 2002 VA letter 
notified the veteran that he had 30 days from the date of the 
letter to respond.  The veteran was further advised that if 
he did not respond by the end of the 30-day period, his 
appeal would be decided based on the information and evidence 
currently of record.  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, as previously mentioned, there is no 
defect with the VCAA notice given to the veteran in this 
case.

In the March 2003 rating decision, May 2004 statement of the 
case, and February 2005 supplemental statement of the case, 
the RO notified the veteran of the laws and regulations 
pertaining to service connection, and provided a detailed 
explanation why service connection was not warranted for 
depression, to include as secondary to residuals of prostate 
cancer and surgery under the applicable laws and regulations 
based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from February 2003 to 
February 2004.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in January 2003, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.  Although the 
veteran argued in an April 2005 statement that the VA 
examination was inadequate because it was based on his own 
subjective reports, the examination was performed by a 
psychiatrist, who provided a thorough mental evaluation in 
accordance with Diagnostic Criteria from DSM-IV.  Thus, the 
Board finds that the January 2003 VA examination was adequate 
for VA purposes.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for depression, to 
include as secondary to residuals of service-connected 
prostate cancer and surgery.  He indicated that his feelings 
about his inadequacy have caused him to be depressed and 
moody and that any man would be occasionally depressed if he 
could no longer perform in the natural way he was made.  He 
thus contends that he is entitled to disability compensation 
for depression.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran is service-connected for 
adenocarcinoma of the prostate, status post retropubic 
prostatectomy with urinary incontinence; and erectile 
dysfunction associated with adenocarcinoma of the prostate.

However, upon review, there are no probative findings of 
depression.

A January 2003 VA examination report shows the veteran 
indicated that he had never been treated psychiatrically and 
did not feel he needed any psychiatric treatment.  He 
reported mild and infrequent psychiatric symptoms and 
described his marriage as very good, except for his impotence 
secondary to prostatectomy.  On mental status examination, 
the veteran was well-dressed and neatly-groomed.  His mood 
was euthymic and his affect was polite.  He also was coherent 
without psychosis, and denied thoughts of harm to self or 
others.  He was alert and oriented times three; and had no 
abnormal movements, and good eye contact.  The examiner found 
no impairment of thought process or communication, delusions 
or hallucinations, inappropriate behavior cited, or suicidal 
or homicidal thoughts, ideations or plans.  The veteran was 
found to have good ability to maintain minimal personal 
hygiene and other basic activities of daily living; and his 
orientation to person, place, and time was intact.  His 
memory was fully intact and he had no obsessive or 
ritualistic behavior that interfered with routine activities.  
He had normal rate and flow of speech and no panic attacks; 
and there was no evidence of depression.  His impulse control 
was intact and he had no sleep impairment.  The examiner 
noted that the veteran had a significant loss with his 
prostatectomy and resultant impotence, but maintained his 
marriage and had significant social relationships, two jobs, 
and engaged in recreational activities.  Additionally, the 
examiner found no evidence of mental disorder at that time, 
and on the Axis I diagnosis, reported no diagnosis.  The 
veteran's GAF score was 80.

VA medical records dated in February 2003 and February 2004 
show that in response to being asked whether he had been 
depressed or sad for much of the past year, the veteran 
answered, yes.  In February 2003, it was noted that he 
refused further evaluation.  A February 2004 VA primary care 
note shows the veteran denied feeling depressed and that his 
Beck Inventory Depression score was 8.

While the veteran reported feeling depressed in February 2003 
and February 2004, the January 2003 examiner went through 
extensive mental status evaluation and determined that there 
were no psychiatric findings in accordance with Diagnostic 
and Statistical Manual of Mental Disorders, Fourth edition 
(DSM IV).  Additionally, according to DSM-IV, the veteran's 
GAF score of 80 indicates that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); and represent no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). See DSM IV, p.46.  

As such, the preponderance of the evidence is against the 
veteran's claim.  Although the record shows evidence of 
service-connected residuals of prostate cancer and surgery, 
service connection, including secondary service connection, 
cannot be granted if there is no present disability.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.310(a).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Moreover, the veteran is not entitled to service connection 
on a direct or presumptive basis, as he was not diagnosed 
with depression in service, within one year after service, or 
anytime thereafter.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Although the veteran has argued that he currently suffers 
from depression as a result of his service-connected 
residuals of prostate cancer and surgery, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which does 
not show that the veteran currently suffers from depression.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In sum, the service connection claim for depression, to 
include as secondary to service-connected residuals of 
prostate cancer and surgery is denied.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for depression, to include 
as secondary to service-connected residuals of prostate 
cancer and surgery is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


